                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ROBERT RINGDAHL,                                *

        Plaintiff,                              *

   v.                                           *          Civil Action No. 8:18-cv-01006-PX

ARTIN AFSHARJAVAN,                              *

        Defendant.                       *
                                        ***
                                 MEMORANDUM OPINION

        Pending before the Court is Defendant Artin Afsharjavan’s motion to amend his answer

to assert counterclaims (ECF No. 30) and Plaintiff Robert Ringdahl’s motion to quash

Afsharjavan’s third-party subpoena. ECF No. 38. The motions are fully briefed, and no hearing

is necessary. See Loc. R. 105.6. For the following reasons, the Court denies Afsharjavan’s

motion to amend and grants in part and denies in part Ringdahl’s motion to quash.

        I.      Background

        In June 2017, Ringdahl loaned $150,000 to Binary Group, Inc (“Binary Group”). ECF

No. 2-2 at 1. To induce Ringdahl to make the loan, Afsharjavan—who held stock in Binary

Group—personally guaranteed the loan and memorialized its terms in a Guaranty Agreement.

ECF No. 2-3 at 1. The Guaranty Agreement permitted Ringdahl to seek payment from

Afsharjavan upon Binary Group’s default on the loan, regardless of whether Ringdahl pursued

remedies against Binary Group. Id. at 2. Separate from the Guaranty Agreement, Afsharjavan

pledged 450,000 shares of Binary Group stock to Ringdahl as security through an Agreement of

Pledge Stock with the understanding that the pledge would terminate when the loan was paid in

full. ECF No. 2-4 at 1.

        By January 1, 2018, Binary Group defaulted on the loan, triggering the obligations under
the Guaranty Agreement. ECF No. 2-5 at 1. As a result, Ringdahl filed suit in the Circuit Court

for Montgomery County, Maryland for breach of the Guaranty Agreement and Agreement of

Pledge Stock. ECF No.2. Afsharjavan, proceeding pro se, removed the action to this Court.

ECF No. 1. The Scheduling Order in this case set September 10, 2018 as the deadline for

amendment of pleadings. ECF No. 17. On January 20, 2019, well beyond the amendment

deadline and after the close of discovery, Afsharjavan moved to amend his answer to bring

counterclaims against Ringdahl.

       Afsharjavan also subpoenaed documents held by third-party Eaglestone Tax & Wealth

Advisors, Inc. (“Eaglestone”). ECF Nos. 34–35. Afsharjavan sought “[a]ll documents,

communications . . ., and electronically stored information transmitted between Eaglestone and

Robert Ringdahl between January 1,2015 [sic] and the present” relating to nine entities or

individuals, including Binary Group and its stockholders. ECF No. 39-1 at 7. Afsharjavan also

requested the 2016 and 2017 federal and state tax returns for Ringdahl and Binary Group. Id.

Ringdahl moved to quash the subpoena. ECF No. 38. The Court addresses each motion in turn.

       II.     Motion to Amend

       Although Afsharjavan filed his answer on April 13, 2018, he now seeks to add

counterclaims for “bad faith” and breach of the implied covenant of good faith and fair dealing.

Although Courts “should freely give leave” to amend “when justice so requires,” see Fed. R.

Civ. P. 15(a)(2), leave may be denied when amendment would prejudice the opposing party, the

movant has acted in bad faith, or amendment would be futile. Arora v. James, 689 F. App’x 190,

190 (4th Cir. 2017).

       Amendment is futile when it would be subject to dismissal for failure to state a legally

cognizable claim. Oliver v. Dep’t of Pub. Safety & Corr. Servs., 350 F. Supp. 3d 340, 346 (D.



                                                2
Md. 2018). The Court, therefore, reviews the proposed amended counterclaims for legal

sufficiency pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. The Court takes

as true all facts pleaded in the proposed counterclaim and in the light most favorable to

Afsharjavan. See Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997). Further, because

Afsharjavan proceeds pro se, the Court affords his counterclaims a generous construction while

also being mindful that it cannot allow patently frivolous or baseless claims to proceed simply

because the movant is pro se. See Hughes v. Rowe, 449 U.S. 5, 9 (1980); Weller v. Dep’t of Soc.

Servs., 901 F.2d 387, 391 (4th Cir. 1990).

        Construing facts supporting the proposed counterclaims as true and most favorably to

Afsharjavan, the claims are futile. The bad faith claim is grounded in the notion that Ringdahl

caused Binary Group to default on the loan. ECF No. 30-1 at 8. In making this claim,

Afsharjavan contends that Ringdahl “breached his duty owed to all shareholders to promptly pay

all outstanding expenses and notes owed by Binary Group and he participated in self-dealing.”

Id. at 7.

        The Court conceives of two potential ways in which this claim could be construed. First,

if Afsharjavan intends that this claim covers Binary Group’s breach of the promissory note to

Ringdahl, the claim necessarily fails. “Maryland does not recognize failure to perform a contract

as giving rise to a tort action for ‘bad faith.’” Republic Ins. Co. v. Bd. of Cty. Comm’rs of St.

Mary’s Cty., 68 Md. App. 428, 432 (1986). Accordingly, on that theory, any proposed

counterclaim cannot proceed as a matter of law.

        Alternatively, Afsharjavan appears to be asserting a claim brought on behalf of “all

shareholders,” which likewise cannot proceed as a matter of law. It is true that “[a] majority

shareholder owes a fiduciary duty to minority shareholders not to use his voting power for his



                                                  3
own benefit or for a purpose adverse to the interests of the corporation and its stockholders.”

Mona v. Mona Elec. Grp., Inc., 176 Md. App. 672, 697 (2007). Fatal to the claim, however, is

that the proposed counterclaim does not aver facts plausibly supporting the inference that

Ringdahl is a majority shareholder. Thus, even construing the proposed amendment most

favorably to the “shareholders,” it fails as a matter of law and is futile.

       Even if Afsharjavan could bridge this factual gap, he has not demonstrated that he has

satisfied the necessary prerequisites for bringing a derivative action on behalf of all shareholders.

When pursuing a majority shareholder for breaches of fiduciary duties “on behalf of all

shareholders,” the movant must first either make a demand on the board of directors to bring suit

or show that such demand would be futile. See Mona, 176 Md. App. at 699; Bender v. Schwartz,

172 Md. App. 648, 667 (2007). Afsharjavan has not done either.

       Finally, and perhaps most fatally, Afsharjavan cannot maintain a derivative suit as a pro

se plaintiff. See Bluefeld v. Cohen, No. PX 15-2857, 2017 WL 1546406, at *3 (D. Md. Apr. 27,

2017), aff’d 697 F. App’x 788 (4th Cir. 2017) (citing Phillips v. Tobin, 548 F.2d 408, 411–12 (2d

Cir. 1976); Romman ex rel. Yuhe Int’l, Inc. v. Zhentao Gao, No. 2:11-CV-01178-MMD, 2013

WL 1811972, at *1 (D. Nev. Apr. 29, 2013); Pinnavaia v. Moody-Stuart, No. 09-03803 CW,

2009 WL 4899218, at *3 (N.D. Cal. Dec. 11, 2009); Weaver v. State of N.Y., 7 F. Supp. 2d 234,

237 (W.D.N.Y. 1998); Robinette v. Merrill Lynch, No. 3:97-CV-0353D, 1998 WL 641815, at *1

(N.D. Tex. Sept. 16, 1998)). Thus, even if Afsharjavan could marshal sufficient facts to sustain

the claim, he cannot act, effectively, as the lawyer for others. The Court denies Afsharjavan

leave to amend to bring this claim.

       As to the claim for breach of the implied covenant of good faith and fair dealing, it

suffers from similar flaws. This claim is premised on the theory that Ringdahl induced a breach



                                                   4
of the Ringdahl-Binary Group loan terms, satisfying other corporate debts in lieu of repaying the

loan. Even so, as a matter of law, the claim fails because “no independent cause of action . . .

exists in Maryland for breach of the implied duty of good faith and fair dealing.” Mount Vernon

Props., LLC v. Branch Banking & Tr. Co., 170 Md. App. 457, 472 (2006). This is so because

such a claim is “‘better viewed as an element of another cause of action at law, e.g., breach of

contract, than as a stand-alone cause of action.’” Gurbani v. Johns Hopkins Health Sys. Corp.,

237 Md. App. 261, 306 (2018) (quoting Mount Vernon Props., 170 Md. App. at 472)); see also

Blondell v. Littlepage, 413 Md. 96, 113–14 (2010). Leave to bring this claim, too, must be

denied.

          III.   Motion to Quash

          Ringdahl moved to quash Afsharjavan’s subpoena on third-party Eaglestone regarding

financial information related to Ringdahl and nine separate individuals and entities, including

Binary Group. ECF No. 38. Eaglestone provides tax advice and tax return preparation services.

ECF No. 39-3 ¶ 4. Afsharjavan’s subpoena requested that Eaglestone produce “[a]ll documents,

communications . . . , and electronically stored information transmitted between Eaglestone and

Robert Ringdahl between January 1,2015 [sic] and the present” as related to the nine individuals

and entities. ECF No. 39-1 at 7. Afsharjavan also requested 2016 and 2017 federal and state tax

returns for Ringdahl and Binary Group. Id.

          Federal Rule of Civil Procedure 45(d)(3) requires the Court to modify or quash a

subpoena that “requires disclosure of privileged or other protected matter, if no exception or

waiver applies.” Fed. R. Civ. P. 45(d)(3)(A)(iii); CineTel Films Inc. v. Does 1–1,052, 853 F.

Supp. 2d 545, 555 (D. Md. 2012). However, a party generally “does not have standing to

challenge a subpoena issued to a nonparty unless the party claims some personal right or



                                                  5
privilege in the information sought by the subpoena.” United States v. Idema, 118 F. App’x 740,

744 (4th Cir. 2005).

         Ringdahl argues that the subpoena seeks documents protected by Maryland’s accountant-

client privilege. More particularly, Ringdahl asserts that because the only documents and

information he furnished to Eaglestone in his personal capacity were in connection with

Eaglestone’s preparation of his tax returns, such documents are privileged. ECF No. 39 ¶¶ 3–4.

Because Ringdahl’s argument centers on a privilege covering his personal information, Ringdahl

has standing to challenge the subpoena as it pertains to that personal information. See Third

Degree Films, Inc. v. Does 1–108, No. DKC 11-3007, 2012 WL 669055, at *2 (D. Md. Feb. 28,

2012).

         The Court, sitting in diversity, applies Maryland law when determining the scope of

Ringdahl’s asserted accountant-client privilege. Powers v. Braun, No. ELH-13-01622, 2013 WL

6623193, at *3 (D. Md. Dec. 16, 2013). The privilege covers (1) any confidential

communication made to a licensed certified public accountant or firm by a client who employs

the accountant or firm to audit, examine, or report on any account, book, record, or statement of

the client, and (2) any information that the licensed certified public accountant or firm, in

rendering professional services, derives from the client in the course of a confidential

communication with the client, or from material of the client given to the accountant in the

course of a confidential communication. See Md. Code, Cts. & Jud. Proc. § 9-110; Vellone v.

First Union Brokerage Servs., Inc., 203 F.R.D. 231, 234 (D. Md. 2001). The party asserting the

privilege bears the burden of demonstrating that the privilege precludes disclosure of the

subpoenaed information. Vellone, 203 F.R.D. at 234.

         Ringdahl has sufficiently demonstrated that the documents, communications, and



                                                  6
electronically stored information transmitted in his personal capacity are privileged. Ringdahl

affirms that he transmitted documents and information in his personal capacity to aid Eaglestone

in preparing his tax return. ECF No. 39-3 ¶¶ 3–4. Ringdahl acted with the “expectation of

privacy” protected by the accountant-client privilege. See In re A Special Investigation No. 202,

53 Md. App. 96, 103 (1982). Because Afsharjavan has not demonstrated that Ringdahl waived

this privilege, see Sears, Roebuck & Co. v. Gussin, 350 Md. 552, 567 (1998), the Court grants

the motion to quash as to the documents, communications, and electronically stored information

transmitted between Eaglestone and Ringdahl in his personal capacity.

         However, as to any other documents or information in Eaglestone’s possession not

obtained through Ringdahl in his personal capacity, the motion is denied. The subpoena clearly

seeks documents which are not necessarily swept within Ringdahl’s privilege as he as framed it.

Put differently, Ringdahl has demonstrated only that the accountant-client privilege precludes

disclosure of documents or information communicated to Eaglestone by Ringdahl in his personal

capacity.

         Ringdahl alternatively argues that the Court should grant his motion because to do

otherwise would require Eaglestone to violate laws that prohibit tax preparers from disclosing

information received while preparing tax returns. See 26 U.S.C. §§ 7216, 6713; Md. Code, Tax-

Gen. § 13-207.1 However, these statutes permit disclosure of such information “pursuant to an

order of a court.” 26 U.S.C. § 7216(b)(1)(B); see also 26 U.S.C. § 6713(b) (applying same

exceptions as § 7216); Md. Code, Tax-Gen. § 13-207(b)(4) (permitting disclosure as “required



         1
            More particularly, federal law prohibits “[a]ny person who is engaged in the business of preparing . . .
returns of the tax imposed by chapter 1” from “disclos[ing] any information furnished to him for, or in connection
with, the preparation of any such return.” 26 U.S.C. § 7216(a)(1); see also 26 U.S.C. § 6713(a)(1) (identical in
quoted part except as it states “returns of tax imposed”). Maryland law provides that “[a]n income tax return
preparer may not disclose any information that the preparer obtains while preparing or helping to prepare a return,”
subject to several exceptions. Md. Code, Tax-Gen. § 13-207(b).

                                                          7
by a court order”); McGirr v. Rehme, No. 16-464, 2018 WL 3708357, at *7 (S.D. Ohio Aug. 3,

2018). Accordingly, to the extent Eaglestone must produce documents consistent with this

Court’s opinion and the subpoena, it has received the protection of doing so as ordered by the

Court.2

          IV.    Conclusion

          For the foregoing reasons, the Court denies Afsharjavan’s motion to amend (ECF No. 30)

and denies in part and grants in part Ringdahl’s motion to quash. ECF No. 38. A separate Order

follows.




5/24/2019                                                                    /S/
Date                                                                  Paula Xinis
                                                                      United States District Judge




          2
            The Court notes, however, that nothing in the record confirms that Afsharjavan has actually served the
subpoena on Eaglestone. If Afsharjavan has not timely served the subpoena, Eaglestone need not comply, albeit for
different reasons than Ringdahl asserts. See Fed. R. Civ. P. 45(d)(3)(A)(i).

                                                        8
